DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because line drawings of Figures 5-8, 11A-11B and 13-14 are required to replace the photographs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art to which it pertains. Currently, the abstract describes a system and method for directly measuring mechanical properties of a sample, however it does not describe an improvement made by the system or method steps.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The disclosure does not describe how the imaging system is connected to the system as a whole. Is it on a platform? Is it connected to the actuator? A separate device that is connected to the mechanical system testing components.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “an actuator configured to apply a force to the sample under test while electronic image data of the sample under test is captured; and an electronic controller configured to receive the electronic image data from an imaging system, wherein the electronic image data includes the sample under test and is captured by the imaging system while the force is applied to the sample under test by the actuator, and correlate data indicative of the magnitude of force applied to the sample under test with the electronic image data.”, however it is unclear how the imaging system is connected to the other components of the system for direct measurement of mechanical properties. There is no recitation as to the position of the imagining system, is it connected to other components etc. Therefore, the claim has been rendered indefinite.
Claims 4 and 8 recites the limitation "the micromanipulator".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 11 recites the limitation “microelectronic device”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyrankowski et al US9472374 (hereinafter “Cyrankowski”).
Regarding claim 1, Cyrankowski discloses a method (Figs 15-17) for direct-measurement of mechanical properties of a sample (sample placed on stage surface-208) during electronic imaging (Multi-instrument assembly includes a scanning electron microscope-100), the method comprising: coupling a load cell (Col 23 line 18-20) to a sample under test, where the load cell is configured to directly measure a magnitude of force applied to the sample under test; capturing electronic image data (Instruments 104-110) of the sample under test; and operating an actuator (Instrument-114 includes instrument tip-1406) to apply a force to the sample under test while capturing the electronic image data. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 2, Cyrankowski discloses correlating force data received from the load cell with the electronic image data. (Col 22 line 19 – Col 28 line 48, Col 32 line 56 – Col 35 line 49)
Regarding claim 3, Cyrankowski discloses coupling the sample under test (sample on surface-208) to a device frame (stage-116), wherein the actuator is coupled to the device frame (See Figs 1-2, and 11) and configured to controllably move a probe (tip-1406) relative to the sample under test. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 5, Cyrankowski discloses selectively coupling the actuator (Instrument-114) to a base frame (platform-200) at a target position and orientation relative to the sample under test, wherein the base frame is configured for selectively coupling of the actuator at a plurality of different positions and orientations relative to the sample under test.
Regarding claim 6, Cyrankowski discloses the base frame (platform-200) includes a plurality of milled slots (See Fig 3, and 5), and wherein selectively coupling the actuator (Instrument-114) to the base frame at the target position and orientation includes positioning the actuator in a slot of the plurality of milled slots; sliding the actuator in the slot towards the target position relative to the sample; and securing the actuator to the base frame at the target position in the slot. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 7, Cyrankowski discloses coupling the load cell (Col 23 line 18-20) to the sample (sample on surface-208) under test includes coupling the sample to a tiltable sample-load cell stage (stage assembly-206), wherein the tiltable sample-load cell stage and the actuator are coupled to a device base frame (See Fig 2), the method further comprising adjusting an angle of the tiltable sample-load cell stage to position the sample under test at a target position and orientation relative to the actuator. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 8, Cyrankowski discloses the sample under test (sample on surface-208) includes a surface with an applied coating, the method further comprising: moving a distal tip of a probe (tip-1406) of the actuator (Instrument-114) to form an indentation in the coated surface of the sample under test, wherein operating the micromanipulator to apply a force to the sample under test includes controllably moving the probe of the actuator to pull the distal tip of the probe from the indentation across the coated surface to form a scratch in the coated surface; and detecting a force measured by the load cell as the scratch is formed in the coated surface. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 9, Cyrankowski discloses a system (Multi-instrument assembly-100, See Fig 1-2) for direct-measurement of mechanical properties of a sample during electronic imaging (Multi-instrument assembly includes a scanning electron microscope-100), the system comprising: a load cell (Col 23 line 18-20) selectively couplable to a sample under test (sample placed on stage surface-208), where the load cell is configured to directly measure a magnitude of force applied to the sample under test; an actuator (Instrument-114 includes tip-1406) configured to apply a force to the sample under test while electronic image data of the sample under test is captured; and an electronic controller (Col 52 line 29 -47) configured to receive the electronic image data from an imaging system (Instruments 104-110), wherein the electronic image data includes the sample under test and is captured by the imaging system while the force is applied to the sample under test by the actuator, and correlate data indicative of the magnitude of force applied to the sample under test with the electronic image data. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 10, Cyrankowski discloses a device frame (stage-116), wherein the device frame is selectively couplable to the sample under test (sample placed on stage surface-208), wherein the actuator (instrument-114) is coupled to the device frame and is configured to controllably move an adjustable probe (tip-1406) of the actuator relative to the sample under test. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 13, Cyrankowski discloses a base frame (platform-200) configured for selectively coupling of the actuator (instrument-114) to the based frame at a plurality of different positions and orientations relative to the sample under test.
Regarding claim 14, Cyrankowski discloses the base frame (platform-200) includes a plurality of milled slots (See Fig 3 and 5), and wherein the actuator (Instrument-114) is selectively coupled to the based frame at a plurality of different positions and orientations by positioning a coupling of the actuator in a slot of the plurality of milled slots; sliding the actuator in the slot towards a target position relative to the sample under test; and securing the actuator to the base frame at the target position in the slot. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 15, Cyrankowski discloses a tiltable sample-load cell stage (stage assembly-206), wherein the tiltable sample-load cell stage and the actuator (Instrument-114) are coupled to a device base frame, wherein the tiltable sample-load cell stage is configured to tiltably adjust an angular position of the sample under test relative to the actuator. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 16, Cyrankowski discloses the sample under test (sample on surface-208) includes a surface with an applied coating, wherein a distal tip of a probe (tip-1406) of the actuator is configured to form an indentation in the coated surface of the sample under test, wherein the actuator is configured to apply the force to the sample under test by controllably moving the probe of the actuator to pull the distal tip of the probe from the indentation across the coated surface to form a scratch in the coated surface, and wherein the electronic controller (Col 52 line 29 -47) is configured to detect a force measured by the load cell as the scratch is formed in the coated surface. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 17, Cyrankowski discloses a plurality of load cells (Col 23 line 18-20) including the load cell, wherein each load cell of the plurality of load cells is configured to sense force in a different spatial axis. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 18, Cyrankowski discloses the plurality of load cells (Col 23 line 18-20) includes three load cells, and wherein the electronic controller (Col 52 line 29 -47) is configured to receive an output signal from each load cell of the plurality of load cells and to calculate a total force on the sample based on the output signals. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Regarding claim 19, Cyrankowski discloses the load cell (Col 23 line 18-20)  is configured to sense force in three dimensions. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cyrankowski et al US9472374 (hereinafter “Cyrankowski”) in view of Oh et al US8434370 (hereinafter “Oh”).
Regarding claim 4, Cyrankowski discloses the sample under test (sample on surface-208) includes a component, the method further comprising: coupling a probe (tip-1406) of the actuator (Instrument-114) device, wherein operating the actuator to apply a force to the sample under test includes controllably moving the probe of the micromanipulator (Instrument-114) to pull the device; and detecting a force measured by the load cell (Col 23 line 18-20) when a device fails. (Fig 1-2, and 11, Col 5 line 65- Col 6 line 13, Col 22 line 19 – Col 24 line 26)
However, Cyrankowski fails to disclose a microelectronic component with at least one wire bonded to the microelectronic device, coupling the prober to the at least one wire bonded to the microelectronic. Oh discloses a microelectronic component (sample-31) with at least one wire bonded to the microelectronic device (nanowires), coupling the prober (probe-34) to the at least one wire bonded to the microelectronic. (Fig 1-3, and 11-12, Col 4 line 40 – Col 6 line 39)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Oh into Cyrankowski for the purpose of determining the strength level of the component. The modification would allow for determining the maximum wear and tear of the wire before needing to be replaced.
Regarding claim 11, Cyrankowski discloses the sample under test (sample on surface-208) includes component with at least one wire bonded to the microelectronic device, wherein the actuator (instrument-114) includes a probe (tip-1406), wherein a distal end of the probe is selectively couplable to the device, wherein the actuator is configured to apply the force to the sample under test by controllably moving the probe of the actuator to pull the device, and wherein the electronic controller (Col 52 line 29 -47) is further configured to detect a force measured by the load cell when the device fails.
However, Cyrankowski fails to disclose a microelectronic component with at least one wire bonded to the microelectronic device, coupling the prober to the at least one wire bonded to the microelectronic. Oh discloses a microelectronic component (sample-31) with at least one wire bonded to the microelectronic device (nanowires), coupling the prober (probe-34) to the at least one wire bonded to the microelectronic. (Fig 1-3, and 11-12, Col 4 line 40 – Col 6 line 39)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Oh into Cyrankowski for the purpose of determining the strength level of the component. The modification would allow for determining the maximum wear and tear of the wire before needing to be replaced.
Regarding claim 12, Cyrankowski discloses the system according to claim 11.
However, Cyrankowski fails to disclose the electronic controller is further configured to detect when the wire bond of the microelectronic device fails by analyzing the electronic image data. Oh discloses disclose the electronic controller (controller-50) is further configured to detect when the wire bond (sample-31) of the microelectronic device fails by analyzing the electronic image data (imaging device-96). (Fig 1-3, and 11-12, Col 4 line 40 – Col 6 line 39)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Oh into Cyrankowski for the purpose of determining the strength level of the component. The modification would allow for determining the maximum wear and tear of the wire before needing to be replaced.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855